United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1047
                       ___________________________

                            In re: Sharhonda Shahid

                             lllllllllllllllllllllDebtor

                            ------------------------------

                                Sharhonda Shahid

                            lllllllllllllllllllllAppellant

                                         v.

FNBN I, LLC, by PennyMac Loan Servicing, LLC, its servicing agent; Amy Quintero

                            lllllllllllllllllllllAppellees
                                   ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                        Submitted: September 24, 2015
                           Filed: October 5, 2015
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
        In the Chapter 13 bankruptcy case of debtor Sharhonda Shahid, she filed an
adversary complaint to disallow a claim, void a lien, and quiet title in real property,
and for damages. Shahid now appeals after the bankruptcy court1 granted summary
judgment in favor of FNBN I, LLC, and Amy Quintero, on the adversary complaint;
and after the district court2 affirmed. This court reviews de novo the bankruptcy
court’s grant of summary judgment, applying the same standards as the district court,
and giving Shahid the benefit of all reasonable inferences from the record. See
Contemporary Indus. Corp. v. Frost, 564 F.3d 981, 984 (8th Cir. 2009). Shahid offers
no valid basis for reversal, and we find none. Thus, the judgment of the district court
is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Kathy A. Surratt-States, Chief Judge, United States
Bankruptcy Court for the Eastern District of Missouri.
      2
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.


                                         -2-